 500CHURCH POINT WHOLESALE GROCERY CO.Church Point Wholesale Grocery Company,Inc.andOil,Chemical and AtomicWorkersInternationalUnion,AFL-CIO. Case 15-CA-4997December12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDY ANDPENELLOOn March 29, 1974, Administrative Law Judge Eu-gene F. Frey issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a brief, and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations. Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.'While we agree with the Administrative Law Judge'sdetermination of the facts surrounding the LeJeune-Guidry "gun incident" on August 24,2 we do notagree with his conclusion that the Respondent's in-volvement in this matter resulted in the commission ofunfair labor practices under the Act.The facts are as follows. The Union went on strikefrom August 20 through August 29. On August 24, atapproximately 6 p.m., salesman Carl Guidry, a non-supervisory employee, and General Manager RichardHorecky returned to the liquor warehouse in a truckafter making deliveries to customers. When leaving andreturning to the plant, they crossed the picket line.Both Guidry and Horecky got into their cars to driveout of the plant. Guidry left first and, as he left theplant, striker Cary LeJeune followed Guidry. Horeckysaw LeJeune start up his car, which was parked outsidethe plant's property, and followed Guidry. Horeckycaught up with LeJeune at a traffic light a few blocksaway. Guidry continued driving towards home makingseveral turns along the way and LeJeune followed him.When Guidry turned into the street where he lives, hedeliberately pulled to the side of the road. LeJeunepulled over to the side of the road momentarily andthen swerved past Guidry's car. Meanwhile Horeckycontinued to track LeJeune. Thereafter Horecky drovedown to Guidry's home and picked him up. They droveIThe Respondent's request for oral argument is hereby denied as therecord, exceptions, and briefs adequately present the issues and the posi-tions of the parties.2All dates hereinafter are in 1973, unless otherwise noted.a few blocks away to a vantage point from which theycould observe Guidry's house. Shortly, LeJeune droveintoGuidry's driveway, turned around, and startedback up the street. As he did so, Horecky pulled up andblocked LeJeune's car with his. Both Guidry and Ho-reeky approached LeJeune's car and Guidry asked Le-Jeune what he was doing driving into a driveway on adead-end street. Both Guidry and Horecky shoutedsome bitter remarks toward LeJeune and a brief en-counter followed. The upshot of the matter is thatGuidry told LeJeune not to "mess around [his] housewith [his] family or anything" and, if he caught Le-Jeune in the neighborhood again, he would blow hishead off. At the same time, Guidry pulled out a gunand waved it toward LeJeune. Horecky also remarkedthat he (LeJeune) was "finished" in reply to a state-ment by LeJeune that he was going back to work thatnight. The Administrative Law Judge first found thatGuidry was engaging in nothing more than the type ofrough free speech which has long been associated withstrike activity and which we have condoned as "animalexuberance" when coming from striking employees. Hethen made the further findings that the pulling of thegun by Guidry and the remark by Horecky that Le-Jeune was "finished" constituted conduct proscribedby the Act for reasons statedsupra.We disagree with these findings as the facts fail toestablish that the conduct directed toward LeJeune byHorecky and Guidry came as a result of his engagingin any form of concerted activity. Contrary to the find-ing by the Administrative Law Judge that at the timeof the alleged proscribed conduct LeJeune was engagedin concerted activity, we note that the entire course ofevents was prompted by LeJeune's tracking of Guidry.While LeJeune testified that he was, at the time of theincident, driving to the grocery warehouse to check onthe pickets there, the Administrative Law Judge dis-credited him on that point and stated that he (LeJeune)"was deliberately and closely following Guidry to seewhere he was going or for a possible more sinisterreason." Of importance also is the fact that althoughGuidry was alleged in the complaint to be an agent ofRespondent, this was denied and the record evidencefails to show that he was acting at all times relevant inany position of authority other than as a salesman.Moreover, the record is barren of any evidence whichwould lead one to reasonably conclude that Horeckycould foresee that Guidry would pull a gun on LeJeuneeven assuming that this conduct had occurred duringa time while he was engaged in concerted activity. Fi-nally, the remark by Horecky appeared to have oc-curred during a moment of anger and was not based onany preconceived or other unlawful motive. Further-more, there is no evidence to show that the Respondenttreated LeJeune any differently than any other striking215 NLRB No. 93 CHURCH POINT WHOLESALE GROCERY CO501employee following the alleged threat. Accordingly, wedo not adopt the Administrative Law Judge's findingthat Respondent violated Section 8(a)(1) of the Act bysalesman Guidry's remarks and actions directed to-ward LeJeune set forth above or by Horecky's remarkto LeJeune that he was "finished" and need not try toreturn to work.3We also do not agree with his conclusion that Re-spondent engaged in overall bad-faith bargaining inviolation of Section 8(a)(5) and (1) of the Act by takingan adamant position during the negotiations on thesubjects of union security, seniority, and checkoff.' Inreaching his conclusions in this regard, the Administra-tive Law Judge places much reliance on the followingfactors: (1) Respondent's failure to emphasize duringnegotiations that its adamancy on union security andcheckoff was based, in part, on its strong concern forthe protection of employee rights under the Act, whichsupports the inference that its stated concern aboutcoercion was just a pretext to mask its unlawful bar-gaining tactics on union security and checkoff, and (2)the Union's pronounced flexibility on those subjectsand seniority.' Finally the, Administrative Law Judgetook note of the fact that Respondent resisted the entryof the Federal Mediation and Conciliation Services intothe negotiations to assist the parties in reaching anagreement. In the Administrative Law Judge's opinion,after the Union displayed a disposition to be flexible onthe aforementioned unresolved issues, it became in-cumbent upon Respondent to suggest alternative,proposals to the Union as evidence of its good faith ifitwas sincere in its desire to resolve these issues andreach a final agreement. By failing to do so, and giventhe totality of Respondent's other unlawful conductwhich is discussed in detail in the attached Decision,theAdministrative Law Judge concluded that Re-spondent failed to meet its obligation to bargain in goodfaith in violation of Section 8(a)(5) of the Act.As noted by the Administrative Law Judge, the pro-gress the parties made toward agreement in three nego-3Although we have found LeJeune's conduct to be unprotected, we donot consider it to be of sufficient gravity tobar his reinstatementAccord-ingly, we findin agreementwith the Administrative Law Judge that LeJeuneisentitled to reinstatement rights in the same manneras are the otherstrikerswho participatedin the economic strike° Chairman Miller, contraryto his colleagues,would not findan 8(a)(1)violationbased on Respondent's alleged statementsto the effect that itwould closethe plant ratherthan agreeto certain proposed union-securityand/or checkoff provisions in the collectiveagreementThe Chairman is ofthe view that, while bothparties arerequired to approachthe bargainingtable withan "open mind,"it is not a violationof the Act ultimately for aparty to steadfastlyrefuse to accede tothe other's demand on a particularissue In his view,the Respondenthere would have been within its rightsto close itsfacility rather than to acceptan agreementunsatisfactory to itin this one particular respect,and thus it had a right to soexpress itself tothe employees Employees, in the Chairman's view, neednot be kept in thedark as tothose bargaining issues on whicha party hasa "no give" position5The subject of seniority was not vigorously urged by theUnion as aconditionprecedent for reaching a final agreementtiatingsessionsbetween July 12 and 26 affords impres-sive proof that Respondent was negotiating in goodfaith with the idea of reaching an agreement as soon aspossible,avoiding costly and lengthy drawn outnegotiations. To achieve this, Respondent made a sub-stantial offer on financial items at the firstsessionwhich the Union warily accepted without prejudice tolater negotiations on financialissues.On other items, both financial and nonfinancial, theparties by the end of the third negotiating session hadgone through almost 40 union proposals as well as 20company clauses and at least three oral counteroffers.After concessions on position or wording mostly byRespondent, they had agreed on about 21 items orclauses offered by Respondent, while the Union haddropped 8 or 9 of its proposals. At the end of the July26 session, they were apparently deadlocked on unionsecurity, checkoff, seniority, some aspects of vacationpay and of overtime pay, and some aspects of grievanceprocedure and arbitration. The parties held two othernegotiatingmeetings,the last of which occurred onSeptember 10. At the conclusion of this meeting theonly issues outstanding were union security, seniority,and checkoff. Respondent's opposition to the Union'sproposals on these issuesis asfollows: It opposed unionsecurity on the basis of "principle" stating that it wouldnot agree to anything which might force employees tojoin the Union. On checkoff, Respondent presented-arguments based partly on the Union's duty to repre-sent the employees and hence to collect its own fees forservices rendered and handle its own bookkeeping andpartly upon the unfairness of saddling Respondent withthis duty, saying that the employer should not be re-quired to act as the Union's collection agency. On seni-ority, Respondent took the position that the most quali-fied applicant should fill any vacancy whether it be anewly created position or one brought about by attri-tion.The Union proposed that the most senior em-ployee be given the first opportunity to fill vacant ornewly created jobs.With respect to theallegationthat the Respondenthad a closed mind and fixed intent on the deadlockedissues, it istrue and Respondent's action during thenegotiationswould appear to support the conclusionthat it went into negotiations with certain aims andgoalsand remained attached to that position through-out the negotiations.The basic question here can be simply stated but itis not susceptible of a short and simple answer: Did theRespondent negotiate with the Union in bad faith andwith the intention of avoiding reaching agreement orconditioningagreementupon the Union's acceptanceof terms and conditions which the Respondent knew orshould have known were unacceptable to any self-respecting union? 502DECISIONSOF NATIONALLABOR RELATIONS BOARDThe governing principles need not be set forth intive-bargaining as "the performance of the mutual obli-gation of the employer and the representatives of theemployees to meet at reasonable times and confer ingood faith with respect to wages, hours, and otherterms and conditions of employment, or the negotia-tion of an agreement, or any question arising the-reunder . . . but such obligation does not compel eitherparty to agree to a proposal or require the making ofa concession . . . ." The yardstick laid down by Sec-tion 8(d) for the measurement of "good faith" is notrigid but, necessarily, is an elastic concept havingmeaning"only in its application to the particular factsof a particular case."N.L.R.B. v. American NationalInsurance Co.,343 U.S. 395, 410 (1952). As the Courtof Appeals for the Second Circuit stated inN. L. R. B. v.National Shoes, Inc., and National Syracuse Corpora-tion,208 F.2d 688, 691-692 (1953), the problem "isessentially to determine from the record the intentionor the state of mind of [the Employer] in the matter of[his] negotiations with the union. In this proceeding, asinmany others, such a determination is a question offact to be determined from the whole record. -6 More-over, as the Supreme Court stated inAmerican Na-tional Insurance, supra, 404,it is "apparent from thestatute itself that the . . . Board may not, either di-rectly or indirectly, compel concessions or otherwise sitin judgment upon the substantive terms of a collective-bargaining agreement." A necessary corollary to thisprinciple is that just as the Act "contains no authorityto force an agreement where the parties have reachedan impasse"(N.L.R.B. v. United Clay Mines Corpora-tion,219 F.2d 120, 126 (C.A. 6, 1955)), so also refusalto bargain cannot be equated with "refusal to recedefrom an announced position" advanced and main-tained in good faith.Division 1142, Amalgamated As-sociation of Street, Electric Railway and Motor CoachEmployees of America, AFL-CIO [Continental BusSystem] v.N.L.R.B.,294 F. 2d 264, 266 (C.A.D.C.,1961). Applying these principles to the facts here, espe-cially in view of the substantial movement and reces-sions by Respondent, we are persuaded that the Re-spondent here has fulfilled its obligation under Section8(a)(5) and 8(d) and that it, in fact, bargained in goodfaith with the Union.As we have not adopted the Administrative LawJudge's finding that Respondent violated Section8(a)(5) of the Act in any manner, we shall dismiss thisallegation of the complaint. Also, in view of this find-ing,we also reverse the Administrative Law Judge'sfinding that the strike was an unfair labor practicestrike since his finding rested on the conclusion that the6 See alsoNL.R B v Reed & Prince Manufacturing Company,205 F 2d131, 134-135 (C A 1, 1953), cert denied 346 U S 887 (1954)strike was precipitated by, Respondent's conduct at thebargaining table which in his opinion created an im-passe violative of Section 8(a)(5). Consequently, wealso do not adopt his finding that Respondent violatedSection 8(a)(3) and (1) by its refusal to reinstate thoseemployees who participated in the strike which we findto be economic in nature.The Administrative Law Judge also finds evidencethat Respondent made coercive threats violating Sec-tion 8(a)(1) of the Act by stating to its employees thatthe Union practiced favoritism inasmuch as it allegedlypaid and favored two union committeemen. We do notagree. The facts surrounding this allegation are sum-marized as follows: On the evening of August 21, P.Roy Horecky told a group of strikers that he felt sorryfor them, that "these 2 guys (Union CommitteemenFaul and Higginbotham), are making all the moneywhile you are out here not collecting a damn thing,"that the Union was paying the two committeemen to beout on strike. Faul denied that union committeemenwere in fact paid by the Union during the strike and thistestimony was credited by the Administrative LawJudge. However, even accepting Horeck's statement asa misrepresentation, we cannot construe it as a threatto employees' employment relationship. Nor was it soreceived by the employees. Accordingly, we find Ho-recky's statement to be noncoercive and hence not aviolation of Section 8(a)(1) of the Act.AMENDED CONCLUSIONS OF LAWSubstitute the following Conclusions of Law for theAdministrative Law Judge's Conclusions of Law 2through 5."2.The Respondent has not engaged in any actsconstituting unfair labor practices within the meaningof Section 8(a)(3) and (5) of the Act."3. By advising employees during negotiations withthe Union and during a strike that Respondent wouldnever grant any form of union security to their Union,but would sell or close up the business before doing so,advising them that they lost present benefits by strik-ing,Respondent engaged in unfair labor practices af-fecting commerce in violation of Section 8(a)(1) and2(6) and (7) of the Act."4. The strike which began on August 21, 1973, wasfrom its inception an economic strike."5. All alleged violations of the complaint not foundherein are dismissed."THE AMENDED REMEDYHaving found that Respondent engaged in certainunfair labor practices, we shall require that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. The un- CHURCH POINT WHOLESALE GROCERY CO503fair labor practices found'include a variety 'of threats' ofdischarge, 'deprivation' of benefits, and other reprisalsfor union activity, conduct calculated to impress uponemployees the futility of choosing the Union as bar-gaining representative, all of which strikes at the funda-mental purposes and objectives of the Act. Accord-ingly, we conclude that a broad order is warranted.ORDERin conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, ChurchPointWholesaleGrocery Company, Inc., ChurchPoint, Louisiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Advising employees during negotiations with Oil,Chemical and Atomic Workers International Union,AFL-CIO, or any strike of employees during suchnegotiations that Respondent will never grant any formof union security to said Union but will sell or close upits businessbefore doing so, and telling them that theemployees have lost present benefits by striking.(b) Questioning employees about theirunion senti-mentsand activities; telling them they would get morebenefits directly from Respondent than through theabove-named Union; telling them that Respondentwould never have a union in its plant, that if said Unionwere voted in Respondent would never grant em-ployees any form ofunionsecurity; warning employeesto leave the Union alone, else it would get them introuble, or warning them that they would lose theirjobs or benefits if they went on strike for the Union orassisted it otherwise; encouraging employees and theirrelativesto induce employees to vote against the Union;advising employees that it would sell its plants if theUnion came into the plant; or warning them that theywould suffer reprisals if they voted for the Union.(c) In any other manner coercing, threatening, andinterferingwith employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Post at its grocery and liquor warehouse inChurch Point, Louisiana, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 15, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon reciept thereof, andbe maintained by it for 60 consecutive days thereafter,7 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we vi-olated the law and we have been ordered to post thisnotice.We intend to carry out the Order of the Boardand abide by the following:WE WILL NOT advise our employees duringnegotiationswithOil,Chemical and AtomicWorkers International Union, AFL-CIO, or anystrike of employees during such negotiations thatRespondent will never grant any form of unionsecurity to said Union but will sell or close up itsbusiness before doing so, or tell them that ouremployees have lost present benefits by striking.WE WILL NOT question our employees about theirunion sentimentsand activities; or tell them theywould get more benefits directly from Respondentthan through the above-named Union; or that wewill never havea union inour plants, or that if saidUnion were voted in, we will never grant em-ployees any form of union security; or warn em-ployees to leave the Union alone, else it would getthem in trouble, or warn them that we would buyoff the Union if they votedit in,or warn them thatthey would lose their jobs or benefits if they wenton strike for the Union or assisted it otherwise; orencourage employees and their relatives to induceemployees to vote against the Union; or adviseemployees that we would sell our plants if theUnion came into our plants; or warn them thatthey would suffer reprisals if they voted for theUnion.WE WILL NOT in any other manner coerce, re-strain,or interfere with employees in the exerciseof rightsguaranteedto them by Section 7 of theAct.CHURCH POINT WHOLESALEGROCERY COMPANY, INC. 504DECISIONS OFNATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This case wastried before me on due notice on January 15, 16, and 17, 1974,at Opelousas, Louisiana, with General Counsel and Respond-ent, Church Point Wholesale Grocery Company, Inc., repre-sented by counsel, and the above-named Union by a businessrepresentative, after pretrial proceedings in compliance withthe National Labor Relations Act, as amended, 29 U.S.C.Sec. 151,et seq.(herein called the Act). Theissuesin the caseare whether or not Respondent (1) in course of an organizingcampaign by the Union coerced employees by interrogationas to their union sympathies, persuasion of employees andtheir relatives to cause employees to vote against the Unionin anelection, threats of discharge, loss of benefits, sale of itsbusiness and plant closure, and other reprisals, if employeesvoted for the Union or struck in its behalf, and other conductin violation of Section 8(a)(1) of the Act; (2) discharged strik-ing employees and refused to reinstate them because theyassisted in the Union, in violation of Section 8(a)(3) of theAct; and (3) by the above and other conduct failed andrefused to bargain in good faith with the Union as the certi-fied bargaining agent of its employees, in violation of Section8(a)(5) of the Act.'At close of the testimony all parties waived oral argument,but written briefs filed by General Counsel and Respondenthave been carefully considered by me in preparation of theDecision which was signed and released by me on March 26,1974, for distribution to the parties in theusualcourse.Upon the entire record in the case, observation of witnesseson the stand, and consideration to arguments of counsel, Imake the following:FINDINGS OF FACTIRESPONDENT'S BUSINESS AND THE STATUS OF THE UNIONRespondent is a Louisiana corporation engaged in the busi-ness of the wholesale sale and distribution of liquor and gro-ceries from its Church Point, Louisiana, liquor and grocerywarehouses, the only locations involved in this case. In thepast 12 months before issuance of the complaint, Respondentin course of said business has had direct inflow of goods andmaterials valued in excess of $50,000. Respondent admits,and I find, that it is and at all material times herein has beenan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the ActiThese issuesarise on a complaintissued November 20, 1973, by theBoard'sRegional Director for Region 15, as amended at the trial, afterBoard investigation of a chargefiled by the Unionon September12, 1973,and answer of Respondent admitting jurisdiction but denying the commis-sion of unfair labor practicesIITHE ALLEGED UNFAIR LABOR PRACTICESA The Union's CampaignThe Union began to organize the warehouses in February,when employees J. Milton Faul and Paul Higginbotham re-ceived union authorization cards from a union agent anddistributed them for signature by employees. After they re-turned signed cards to the Union late in February, it filed itspetition in Case 15-RC-5104 on March 1.2 After a Board-conducted election on May 2, the Union was certified by theBoard on May 10 as the statutorybargainingagent of a unitconsisting of all production and maintenance employees ofRespondent at its Church Point warehouses, including ship-ping clerks, warehousemen, helpers, truckdrivers, mechanics,bottling department employees, maids, bottling and shippingsupervisors, excluding all office clerical employees, salesmen,professional employees, guards, assistant grocery manager,and supervisors as defined in the Act I find, as did the Boardin the representation case, that said unit is an appropriate unitfor purposes of collective bargaining within the meaning ofSection 9(b) of the Act, and the Union has been since May2, 1973, the exclusive bargaining representative of employeesin said unit within themeaningof Section 9(a) of the ActAbout May 14, L Q Black,an agentof the Union, had ameetingwith employees at which a negotiation committee ofthree employees were chosen,3 and the employees statedtheir initial contract demands for submission to Respondent,including seniority, union shop, checkoff or union dues, agrievance procedure with arbitration, holidays, wage raises,and paid vacations, Black and the committee began work ona set of contract proposals including these items. At the sametime the Union normally asked Respondent to furnish it withcertain job data on each employee and the costs of grouppension and insurance programs maintained by Respondent,for examination in preparation for bargaining. After Re-spondent furnished this data late in May, the Union preparedand the employees approved final contract demands. On re-quest by the Union, Respondent suggested threemeetingdates in July, and the parties agreed to meet on July 12 AtRespondent's request, the Union sent its contract proposal toRespondent for examination prior to the meeting.B Respondent's Reaction to the Union's CampaignGeneral Counsel's main thesis is that Respondent deliber-ately engaged in bad-faith "surface" bargaining in violationof the Act by going through all the motions of appearentearnest negotiations, but without intent at any time to reachfinal agreement with the Union on the mandatory bargainingsubjects of union security, checkoff, and seniority, and thatthis intent was manifest from the outset of the union cam-paign by certain unfair labor practices of Respondent duringthe campaign and the later negotiations It is well settled that,in appraising the Employer's motive in the course of bargain-ing, all surrounding circumstances including the totality of itsprior and current conduct as well as other unfair labor prac-tices,must be considered.'2All dates stated herein arein 1973,unless otherwise noted3Paul Higginbotham, Milton Faul,and Edward J Semmett4United Steelworkersof America (Roanoke Iron&BridgeWorkers(Continued) CHURCH POINT WHOLESALE GROCERY CO505Respondent'smanagement, hierarchy involved in theevents discussed below consisted of P. Roy Horecky, presi-dent and general manager (liquor division), his brother, Con-radHorecky, president and manager (grocery division),Richard Horecky, a relative of the two presidents and generalmanager of the operation, Jorge Villar, liquor sales manager,and Robert Voitier, Jr., son-in-law of P. Roy Horecky and asupervisor1.Conduct of VillarOn March 2, the day after the Union filed its petition inthe representation case, P. Roy Horecky called a meeting ofallworkers at which he gave them a 20-cent-an-hour raiseacross-the-board. His remarks when announcing the raise donot appear in the record, but I find from credible and uncon-tradicted testimony of Committeeman Faul that once early inApril Sales Manager Villar asked Faul if the 20-cent raise hadchanged the workers' minds about the Union. He also saidthat, if they voted the Union in, they would get much lessthrough it than by dealing directly with Horecky. This inter-rogation and remark by Villar clearly indicated to Faul, headshipping clerk and an influential union member, that the raisehad been given to influence the workers against the Unionand impress them with the idea that they could get moredirectly from the Horeckys than through a union, thus show-ing the futility of union affiliation. I find that Villar's remarkswere coercively in violation of Section 8(a)(1) of the Act, andalso indicated that Respondent was hostile to union organiza-tion of its plants. I must also infer that Respondent has thesame hostile intent when it 'made the sudden grant of theplantwide raise the day after the Union openly filed its peti-tion for the election, particularly since the record also showsthat,when a group of 25-30 younger warehouse employeesand drivers early in February secured an audience with P.Roy Horecky with the assistance of Faul to state their dis-satisfactionwith their wages, Horecky had told them hecould not give a raise then since business was not good.5About mid-March Villar had a talk with Faul in his officein which he said that, while he was not supposed to talk toworkers about the Union because he was a supervisor andagent of Respondent, he felt he had to express his feelings. Hereferred to the family business run by his father in Cuba,where he had dealt with a union which had been voted intothe plant He predicted that, if that happened here, strict jobclassifications for all workers would be set up, so that driverscould not assist the helpers in the warehouse, and this wouldbe a hardship on the workers. Late in April, about 2 weeksbefore the election, Committeemen Faul and Higginbothamand worker Jimmy Brasseaux came to Villar and asked fordetails about his father's experience with a union in Cuba,and Villar repeated what he had said to Faul in March,adding that P. Roy Horecky would never agree to have aunion in the plant.' I find nothing coercive in Villar's pre-diction of some probable consequences of union organizationof the plant, based on his knowledge of similar experiences inthe family business in Cuba, but Villar's remark thatmanage-ment would never accept a union in the plant was violativeof Section 8(a)(1) because it indicated the futility of em-ployees' adherence to the Union in the face of Respondent'sadamant hostility to a union in the plant.2.Conduct of P Roy HoreckyOn an unidentified date in mid-March, P Roy Horeckycame into the shipping office at the liquor warehouse andasked Faul if the workers were "talking union" on the job.Faul replied that he did not overhear them taking about it.Horecky suggested Faul should tell them to "leave it alone,"saying "it is not good for them and will get them in trouble."In a second talk on a Friday late in April Horecky ap-proached Faul and asked if he knew driver Vincent Duhon'sbrother Faul said he did Horecky then suggested he tell thebrother to talk to Vincent and convince him to leave theUnion alone and to vote against it. He also suggested that, ifFaul knew any other workers he could talk to, he should tellthem the same thing. Faul said he would. Horecky then saidhe thought he knew who the "instigators" of the Union were,they were the younger workers. He said "I can tell you onething, they will never stay here long enough to draw theirretirement." Faul replied that he did not think he couldinfluence the younger men, as they had minds of their own.On a date in mid-April, Horecky called Faul into his officefor a third talk and asked if the workers were still "talkingunion" on the job. Faul replied he did not hear it on the fob.Horecky then said he had dealt with a union 20 years ago,that "I bought off that s-o-b for the price of a sack of potatoes,and I will do the same with this Union, but it might cost mea little more." He also said he would "not give a damn thing"to the Union. He further said that if the workers voted theUnion in and went on strike, "you can tell them when theywalk through that door, they can just keep on going, they willbe replaced and will not have any more jobs." He added thatif Faul "decided to go with them, you can bring me your keysand go along with them." He finished by saying "You bettertell them to just leave the Union alone, it will just get themin trouble."On Sunday evening, April 30, Faul and Higginbothamsought out Horecky in his office, and related to him rumorsfrom workers that Horecky intended to fire both because oftheir union activity. Horecky replied that he would not fireanyone for that, because he did that 20 years ago and had torehire the workers he fired. He then commented "I am a littlesurprised to find you guys involved with the Union." Bothdenied that they were. Horecky disagreed, saying "I know forsure, one of the men told me on the phone that you [Faul]pressured him into going to a union meeting." Faul deniedthat. Horecky then said "I am not going to give a damn thingto the Union, if I give you guys something, I will give it toyou, it will not be through the Union " He also told them heInc),160 NLRB 175 (1966), enfd 390172d 846, 849-852 (CAD C, 1967),cert denied 391 US 904 (1968),The Dow Chemical Company,186 NLRB372, 384 (1970)5The February incident is found from credible and uncontradicted tes-timony of Cary LeJeune and J Rodney Doucet The March 2 pay raise isnot charged as a violation of the Act6The above conversations are based on the credited testimony of Faul,which is admitted in part to Villar I do not credit Villar's vague and unim-pressive denials of portions of the talks, because his demeanor and othertestimony indicated he was a young man of Cuban birth who was very proneto talk to other workers and was very voluble on union matters 506DECISIONSOF NATIONALLABOR RELATIONS BOARDcould sell the business,put the money out at interest, andmake more money than by operating the business.Higginbo-tham commented that he knew who wanted to buy off thebusiness.Horecky argued that the business was being runmainly to give people jobs, that "you are not working forme, I am working for you." He then told both men theyhad been working in the plant a number of years and hada lot of influence with the workers, and directed them togo out and tell the workers to vote against the Union andto "leave it alone, it is not good for them." Both men saidthey would do this the next day. The following day, aftertellingworkers what Horecky had directed him to say,Faul sought out Horecky and said he had done as Horeckyordered, by telling every employee under him to voteagainst the Union. Horecky, replied "That is good."On a Wednesday in mid-April, Horecky asked ShippingClerk Jimmy Brasseaux in the liquor shipping departmentwhat he thought about the Union.Brasseaux said he did notknow. Horecky then told him, the best thing was "just leaveitalone,it is no good "In March,when employees Erlene Bellard and John Bras-seaux went to the home of Horecky, their landlord, to paymonthly rent,he mentioned the union campaign,asked themnot to get involved in it,and told Mrs Bellard to ask herson-in-law, employee Jerry Arceneaux,not to get involved initIn May Horecky made the same request to Bellard at herwork.'I find that Respondent violated Section 8(a)(1) of the Actthrough the following conduct of Horecky.(a) Theinterrogationof Fauland Brasseauxabout work-efs' union activities and sentiments.(b) Oral warnings to Faul to leave the Union alone and voteagainst it, because it was not good for him and would get himin trouble,and oral instructions of Faul,Higginbotham, Bel-lard, Jimmy Brasseaux,and other employees to pass on thesame advice to other workers,directly and through relatives.Though phrased as suggestions,these remarks of the presi-dent of Respondent were sure to be treated by the workers hespoke to as oral instructions or orders.(c) The threat to Faul to buy off the Union as he had donein the past,if it came into the plant,and threats to Faul andHigginbotham that Respondent would not give workers any-thing through the Union but only directly. Such remarkscoercively indicated to employees the futility of choosing theUnion as their bargaining agent.(d) The threats of Faul and Higginbotham that, if the Unionwas voted in, Horecky could sell the business and make moremoney by investing the proceeds, and that, if they and otherworkers went on strike for the Union, they would be replacedand never taken back.'7 I find the above conversations from credited testimony of Faul, JamesBrasseaux, and Bellard I do not credit partial denialsby P Roy Horeckyfor, while he denies generally any interrogation of or suggestions to workersabout the Union, he admits he would advise them to"leave the Union alone"if they came in and asked him for advice, but he cannot recall any specificworkers involved in such discussions However,he admits that"in a generalway of talking"he may have asked workers to speak to relatives and per-suade them to vote against the Union, as in the case of Bellard and Bras-seaux He also admits he probably told workers before the election that hewould never give anything to the Union8RivieraManor Nursing Home,Inc,186 NLRB 806, 813, 822 (1970)The coercion inherent in the threat to "buy off the Union is not lessened3.Other preelection conductI find from uncontradicted testimony of employee EdwardJ.Sennett that, on an unidentified date before the election,Foreman Gabriel Bourgeois asked Sennett what he thoughtof the Union. Sennett replied he had worked at the plantsome years and knew nothing about a union.Bourgeois com-mented that some driver had told him that in a small townlike Church Point a union would not be any good.I find from uncontradicted testimony of employee TheresaMalbrough that about a week before the election ConradHorecky asked Malbrough in his office if she intended to votefor the Union.She said she would not.He then said sheshould not vote for it, that, if she did, she would "suffer theconsequences." About a week later, after the election, ConradHorecky told her not to get "those union books"; she alreadyhad a membership card, but she took his reference to "books"to mean a union card.I conclude Respondent further violated Section 8(a)(1) ofthe Act by Horecky's and Bourgeois'interrogation of em-ployees about their union sentiments and voting intentions,and Horecky's threat that, if Malbrough voted for the Union,she would suffer reprisal in the form of some unnamed"consequences."C TheNegotiationsAt all meetings detailed below, the Union was representedby Black and the negotiating committee of three employeesnoted above, but Black was the sole spokesman and negotia-tor for the Union. Respondent was represented by its counsel,Lawrence J. Molony, with one or more of P. Roy Horecky,Conrad Horecky, and Richard Horecky present at all ses-sions to assist him, but Molony was the principal speaker andnegotiator for Respondent, with P Roy Horecky makingremarks on a few occasions as noted hereafter.1.The July12 meetingThe first meeting was largely an exploratory session, as theparties spent most of 2 hours going over the union proposalof 32 items, with 8-10 auxiliary clauses, item by item, withRespondent seeking clarification from the Union on its posi-tion and the importance of some items, and offering com-ments on others. There was no progressive negotiation oragreement on any subjects except certain significant financialitems. In this area, Respondent offered at the very outset ofthe meeting a substantial offer of a 20-cent-an-hour raise inwages, 6 paid holidays per year (where it had never given paidholidays before), with a basic 1 week of paid vacation, and 5paid sick days per year, with a formula for accumulation ofsick leave unused, all of these benefits to be effective July 22.After some discussion,with questions by the Union and pri-by Horecky's explanation that he said this in the context of alleged remarksto both Faul and Higginbotham on another date that he considered theywere telling him a falsehood giving him some"b- s-," when they said theywere antiunion, hence he had the right to give them some comparable"b- s-" in the form of a false bribe story While he says he knew they werelying, because he knew they were union organizers, his explanation of thebribe story is rather vague and he does not clearly state that he made it clearto them thathis storywas as false as theirs CHURCH POINT WHOLESALE GROCERY CO507 'vate caucusof its representatives, the Union accepted thisoffer uponthe agreementof Respondent thatits acceptancewould not preclude the Union from furtherbargaining wagesIt onlyrequestedfurther detailson the "groundrules" on sickleave accumulation.In making its comments on other items,Respondent madeit clear thatit strongly opposed theunion proposals for unionshop, checkoffof dues, andstrictseniority,on thefollowinggrounds: It opposedthe unionshopas a matterof principle,taking the stand that it would under no circumstances forceworkers to join the Union, particularly old employees with20-30 years of service with Respondent. It rejected checkoffon the groundthat themechanicsof it wasa matterof book-keepinghardshipand inconvenience,and that it was notrequired to actas a collection agencyfor the Union or do itsbookkeeping for it. It opposedstrict seniorityon the groundthat thiswould largely eliminatethe right of Respondent torun its own business and make promotionsor transfers ofpersonnel on merit forefficiencyreasons, and argued that allsuch personnel changes should be on merit alone, the presentplant practice.The Uniondid not comment or make anyargument on these reasons at this meeting.At the end thepartiesquicklyagreedon July 20 for thenext meeting, withRespondent promising to put itscounterproposal on theUnion's clauses in writing and send itto the Union before the20th Respondent actuallymailed it tothe Union on July 172.TheJuly 20 meetingAt the outset there was some discussionof theCompany'seconomicofferon the 12th, and reaffirmation of the agree-ment that the Union's acceptanceof the offerand its effectivedate did not preclude further bargaining on it.At theUnion'srequest,P. Roy Horecky gave the Union some further detailson the procedure for certification of paid sick leave under thecompany plan: The Union then reduced its holiday demandfrom 9 to 8 paid holidays.Respondent did not comment onthis.,The parties then examined and discussed the entire com-pany counterproposals of 20 items in detail After negotiationon most of them,agreement was reached,wholly or partially,on 8 or 10 clauses,usually after Respondent modified theirterms to meet union objections.The Unionaccepted Respon-dent's existing group disability and survivors insurance plans.Afterextended negotiations,the parties were still apart onaspects of the grievance procedure, some management rights,including certain working rules and penalties for violation,extent of overtime hours and pay and whether it should bemandatory or voluntary,formula for payment of bonuses,and amount of paid vacations.Therewas extended discussion about the unionshop TheUnion argued it should have that provision,since it must actfor all workers in the unit,hence it was only fair all shouldpay dues for that service.Respondent stood fast on the propo-sition that it would not force any worker to sign up with theUnion.P. RoyHorecky explained his opposition by arguingthat the union demand was the same as if the employees wereto tell Horecky at any time that he would have to change fromCatholicto the Baptist faith,or vice versa.No agreement wasreached on this issue.On the checkoff,the Union argued that(1) the companyrefusal to handle it was a hardship on the workers who mighthave to collect dues as well as those who paid,for workersdid not usually carry cash with them,and (2)since Respond-ent regularly deducted moneys from paychecks for breakage,insurance premiums,purchase of products,loan payments,and various tax andothergovernmental charges, it was nohardship on Respondent to add the checkoff of dues. Re-spondent replied that it would not act as a collection agencyfor the Union,which should collect its own debts just asRespondent had to collect its own accounts. The Union coun-tered with the argument that in modern industrial life mostlabor contracts contained the checkoff,hence Respondentshould reconsider its position.Respondent replied that theHoreckys were not required by law to make a concession andagree to a checkoff There was no agreement on it.The partiesagreed on July 26 for the next meeting.3.TheJuly 26 meetingAt the outset Respondent offered written amendments toitsoriginal counterproposal designed to meet objectionsraised bythe Unionat theJuly 20session,and after discus-sion,with some further changes by Respondent in wording,the parties reached agreement,resolving disputes on clausesinvolving recognition of the Union, strikes and lockouts, most"miscellaneous provisions,"temporary transfers,leaves ofabsence, and handling of injuries on the job. On monetaryprovisions,they agreed on the qualifications for holiday pay,afterRespondent made some concessionsAftera privatecaucus, the Union agreed to drop seven of its originalclauses.'However,the parties did not reach agreement onvacation pay, where the Union submitted a revised and some-what reduced demand, on certain miscellaneous provisionsdealing with company establishment of work rules and itsright to give summary discipline for violations,and also a newclause proposed by Respondent allowing summary dischargeof workersfor threats to other workers violating their rightsunder Section7 of the Act.After itsconcessions on seven or more clauses cited above,the Union argued that in return Respondent should changeits position on the issues of union security,checkoff,seniority,grievances,and arbitration.On grievance procedure, theUnion wanted all grievances handled on company time, butRespondent argued this might cause the filing of more griev-ances than otherwise,causing much waste of worktime. TheUnion disagreed, and no agreement was reached.On unionsecurity, Respondent maintained the, same stand against it asin prior meetings,the Union maintained its prior arguments,and there was no agreement.The Unionacknowledged thatthis issue was a "hell of a problem."On checkoff,the parties repeated the arguments of thepriormeeting.When Black pressed the argument that heknew of no local industrial union contracts without a check-off, Molony countered that there were some,indicating Blackknew themwell.10Theydid not,agree on this.9Subcontracts, Excluded Workers,Hours of Work (except the demandfor overtime after 8 and also after 40 hours of work),Shift Differential, JuryDuty,Military Leave, and several other minor demands,on which there hadbeen little or no discussion,t10Black admitted in testimony that he knew of two Shell Oil refinery(Continued) 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the seniority issue, Respondent argued that ability ofthe worker should be a controlling factor on promotions,while the Union still insisted on strict seniority, even afterMolony pointed out that under the union proposal one com-mitteeman, a younger employee, who was in the room, wouldnot presently hold one of the top-paid jobs in that plant.Although Black knew Molony was referring to Head Ship-ping Clerk Milton Faul, the Union maintained its stand, butarguing for the first time that on any promotion the senioremployee should have a chance to handle the new job andprove his abilityRespondent replied that under this proce-dure it might have to try a series of seniors in the job and thiscould go on indefinitely before the job was permanently filled.Black then suggested, after a caucus, that the Union mightchange its position on seniority if it was agreed that presentholders of jobs would not be ousted or replaced when Re-spondent exercised its agreed management rightsMolonyreplied that the proposals of both sides did not prevent oustero, transfer of a man who proved not qualified. There was noagreementThe Union then brought up the issue of overtime, makinga concession by asking that truckdrivers only be given volun-tary overtime after 40 hours of work Respondent argued thiswas precluded by the Federal Motor Careers Act whichcovered the situation. The Union argued in effect that Re-spondent could waive that law, as the Union representeddrivers as well as other workers. There was no agreementThe Union then suggested, after a private caucus, that itmight accede to the company objections on union securityand seniority if Respondent would accept the checkoff Re-spondent replied that it would not accept the checkoff forreasons previously stated.Black then said the Union mighttrade checkoff for its seniority proposal and "other lan-guage,"without specifying the "otherlanguage."Respondentwould not agree to this.After another private caucus, the Union then asked formore vacations than Respondent had offered. Molony repliedthat Respondent had already made substantial concessionson economic items of wages,holiday pay, and paid sick leaveBlack conceded only that there had been progress on thesick-leave pay. He asked for more explanation on the hand-ling of sick-leave pay. P. Roy Horecky explained it and thenadded that the economic offers amounted to a lot of money,and Respondent did not want to negotiate itself into a posi-tion on money items where it might have to ask for a reduc-tion in benefits in later negotiations, therefore Respondenthad gone as far as it could on money offers in these negotia-tionsAfter some recapitulation by Molony of the extent of theagreements and disagreements to date, to which Black did notobject,"Molony said Respondent had conceded as much asit could on contract language up to this point Black said theUnion was in the same position,and suggested the partiescontractswithout checkoffclauses,as well as a StandardFittings Co con-tract in Opelousas itself—where he and Molony)had negotiated several con-tracts in the past1 IAt this point, the parties were still apart on union security, checkoff,seniority, vacation pay, overtime pay, bonuses, grievance procedure andarbitration,waiver of further bargaining, and whether any agreementreached would preclude or allow further bargaining during its termjointly call in the Federal Mediation and Conciliation Serviceand have another meeting. Molony replied that he did notobject to this, but doubted that Service could "cure our prob-lem," that the parties did not need it, for each could listen toany changes of position the other might offer, but both "hadto change on something for us to reach agreement." He thensuggested both sides review their positions to try to find somearea of possible change, and then notify the other and seeka new meeting.He said the situation"needs to soak a while."Black replied that "we cannot stand too much time (for soak-ing), for if we did, we would have a problem,"indicatingthere might be a strike. The meeting adjourned without agree-ment on a new meeting date '2Shortly after the July 26 meeting, the Union called on theFederal Mediation and Conciliation Service forassistance inthe negotiations. There is no evidence that the mediator as-signed to the case reached Molony until August 13Between July 26 and 30, the committee members gave theunit workers verbal reports on the deadlock with Respond-ent, and told them a strike was the next move if they couldsecure no break in the deadlock on union security, checkoff,seniority, vacation pay, overtime pay, and other deadlockissuesOn July 30, the workers met with the committee andBlack and voted to strike, after Black advised them that theunresolved issues were union shop, checkoff, seniority,wages, overtime pay, vacations, bonuses, grievances, andarbitration 13On July 31 Black phoned Molony to ask if Respondent hadchanged its position in any way Molony asked him the samequestion,and bothagreed that neither side had changed.Black suggested the parties meet again on August 14 and 15because he had a conference with Molony scheduled on the15th involving another negotiation.Molony indicated hecould not meet those days because of prior commitmentsBlack did notsuggestany other dates. The same day theUnion sent Molony a letter formally suggesting the abovedates for the reasons stated on the phone, and advising of apossible strike if the parties did not reach agreement in theweek of August 13, since the union members had taken astrike vote with a deadline 144.TheAugust I meetingOn August 1 the workers'bargaining committee soughtand obtained a conference with P. Roy and Conrad Horecky,without notice to, knowledge, or presence of Black. Speaking12The events of the threemeetingsare found from credible testimony ofMolony with substantial corroboration on main points and the general se-quence of events from testimonyof Black andFaul Testimonyof Black inconflict with the findings is not credited because his memory was vague onmany details,much of his testimony was colored by personal opinion andprejudicial conclusions,and his general notes of the negotiations and theirprogress, likeMolony,but did not have them available to refresh his recol-lection because of an alleged burglary of the union office and a claimeddestruction of the notes of this negotiation I have also considered Molony'smanner of testimony and find it more credible, with his apparent sincereeffort to recall as much of the details as possible, after review of his ownnegotiation notes on the stand, and the fact that he has long dealt with Blackin other contract negotiations and became familiar with the Union's strategyand tactics in negotiations, as will be noted below13The above facts are found from credited testimony of Black and Faul14The above facts are found from credited testimony of Molony anddocumentary proof, with some corroboration from Black CHURCH POINT WHOLESALE GROCERY COfor the committee, Faul reminded the Horeckys of the strikevote and said they were there "on our own" to discuss themain issues in anattempt to prevent a strike, that the lastthing they wanted was to take the workers out on strike, asthey could not afford it, and it would hurt the Company Faulsaid the threeissues,involving seniority, checkoff,and unionsecurity, did not involve any money and the workers wantedthem.P.Roy Horecky replied that, on seniority, the companypolicy had always been to promote people most qualified fora job, like Faul who had been promoted to shipping clerk overthe heads of more senior workers. Faul said he understoodthat action, but the workers felt the senior worker shouldhave a chance to prove himself in a new job when it opened.Horecky replied the Company still wanted to promote theman they felt best qualified.On the checkoffissue,Horecky said the Company col-lected its own bills, and the Union should do the same, thathe would not be a collection agency for the Union.He sug-gested that Higginbotham take on the job of collecting dues,but both Higginbotham and Faul said they did not want thatjob.On the issue of union security, Horecky banged his handon the table and said there would never be a closed shop "aslong asI live." He also said he could sell the business, andhad a buyer for it, and that, if he sold it, the liquor operationwould be moved out of town and the workers would have todrive to it if they still wanted to workin it.He said thechances were that the grocery operation would stay inChurch Point, but he was not sure on that. On all threeissues,the committee never offered, or indicated the Union mightoffer, any changes in the workers' demands.Horecky also said that, if the workers struck, he was pre-pared to continue operations, as the Company had manyapplications for work and would hire replacements."On August 13, Molony received an inquiry from the Fed-eralmediator about the status of the negotiations He out-lined the course of negotiations for the mediator, and said nomeetingswere scheduled. The mediator said he was availablefor services if needed. In an August 27 call from the mediator,Molony said he had no objectionto a meetingwith the Unionbut, after the mediator indicated there was no change in theUnion's position, Molony said he saw no reason tomeet againand "rehash the impasse."On August 28 Black phoned Molony and advised that hehad talked to the Federal mediator who advised him theparties were "not quite ready to meet," that Respondent hadindicated to him it was not then interested in another meet-ing. Black andMolony reviewed the respective positions ofthe parties. Black noted that "our positions were still thesame"but indicated the Union was "now flexible" and askedfor anothermeeting.They agreed to meet September 10The strike ended August 29. On the 30th the Union wroteP. Roy Horecky regarding the reported replacement of andfailure to recall some strikers,askingfor company data onreassignmentof duties and change of pay rates. Respondentreplied by letter of September6 statingthe names and payrates of replaced strikers and their replacements15The facts of the conference are found from uncontradicted testimonyof Faul5.TheSeptember 10 meeting509The parties reviewed the deadlocked issues of union shop,checkoff, seniority, and overtime, with both indicating theirpositions had not changed Black said that, if Respondentwould not change its position on these, the Union would notchange its position on any other items still at issue; that therecould be an agreement only if Respondent changed its posi-tion, and that, if Respondent did not change its position andthey could not make progress on any of the deadlocked issues,there could be another strike. Black queried Respondentabout an alleged pay raise given striker Arnold Thibodeauxafter he returned to work. P Roy Horecky explained he hadgiven Thibodeaux a promotion to assistant superintendent ofthe wine room with a 20-cent pay raise, after Thibodeaux hadtold him during the strike that he intended to return Septem-ber 3 even if the strike continued. Black asked for anothermeeting, but Molony said he saw no reason for it 16Contentions of parties and conclusions on the negotiationsConsidering that the Union won the election, despite priorantiunionand coercive conduct of Respondentamounting tounfair labor practices as found above, the progress°the partiesmade toward agreement in three negotiatingsessionsbetweenJuly 12 and 26, affords impressive proof that Respondent wasnegotiating in good faith with the idea of reachingan agree-ment as soonas possible, avoiding long, drawn-out negotia-tionswhich would be costly to his client. Molony's testimonyindicates that he had had long negotiation experience, partic-ularly with this Union, and well knew its bargaining strategyHence, with the main idea of reaching agreement quickly, hecaused Respondent to make a substantial offer on financialitems at the firstsession,which the Union warily acceptedwithout prejudice to later negotiations on financial issues Asnegotiations went on, the Union was apparently content withthe basic wage offer, for it never came back with a demandfor a basic wage rate above the 20-cent-an-hour raise offeredby Respondent. On otheritems,both financial and nonfinan-cial, the parties by the end of the third session had gonethrough almost 40 union proposals as well as 20 companyclauses, plus at least 3 oral counteroffers After concessionson position or wording mostly by Respondent, they hadagreed on about 21 items or clauses offered by Respondent,while the Union had dropped 8 or 9 of its proposals. At theend of the July 26 session, they were apparently deadlockedon union security, checkoff, seniority, some aspects of vaca-tion pay and of overtime pay, some aspects of grievanceprocedure, and arbitration 17General Counsel recognizes the force of the significantprogress in the negotiations when he admits there were noviolations of Section 8(a)(5) as such in the threemeetings. He16The events of August 13-September 10 are found from credited tes-timony of Molony, P Roy Horecky, and Black17The number, type, and extent of the concessions by Respondent, whichwere the direct cause of many of the agreements reached and the progressmade in bargaining, are potent indications of bona fide bargaining, in faceof which the proofs pointing toward arbitrary and unreasoning refusal tomake concessions in other area which might indicate bad-faith or surfacebargaining must be impressiveThe Freeman Co,194 NLRB 595, 575(1971),Los Angeles Herald-Examiner,197 NLRB 42 (1972),Collins &Atkman,395 F 2d 277, 283 (C A 4, 1968) 510DECISIONSOF NATIONALLABOR RELATIONS BOARDlimitshis claim of violation to the events of July 26 andthereafter, arguing that the deadlock on union security,checkoff, and seniority crystallized on that date only due toa preconceived determination of Respondent never to reachagreement on those issues, that it maintained this position inthe negotiations without doing any more than listen to unionargumentson those points, and in effect engaged in surfacebargaining on those as well as otherissues,without any at-tempt to explore the arguments thereon with a sincere desireto reach agreement on them He argues that Respondent'sreal attitude on them was cleverly concealed by its seemingsincere negotiations which were carried on "with sophistica-tion and finesse," and that the mere making of concessionson some items was the "verymeansby which to conceal apurposeful strategy to make bargaining futile or fail," citingN.L.R.B. v.Herman Sausage Company, 275F.2d 229, 232(C.A. 5, 1960). Using more colorful and descriptivelanguage,the same court said good-faith bargaining takes more thanmere"surface bargaining" or "shadow-boxing to a draw" or"giving the Union a runaround while purporting to be meet-ing with the Union for the purpose of collective bargaining"(citingearlier cases). Using this theory, General Counsel ad-mits that Respondent opened negotiations with a "firm butfair" econdmic offer, but then reduced the bargaining processto a sham by refusing to consider any change in position onthemandatory bargaining subjects of checkoff, unionsecurity, seniority, bonus, and vacations, citingGeneral Elec-tricCompany,150 NLRB 192 (1964), enfd. 418 F.2d 736(C.A. 2, 1969), cert. denied 397 U.S. 965 (1970). This argu-ment ineffect limits the position of General Counsel to theattitude of Respondent on union security, checkoff,and seni-onty; I do not think the remaining disagreement on aspectsof bonus payments and vacations were a serious obstacle toagreement,becauseRespondent had made substantialconcessions on theseissues,and the Union devoted little timeto argument on these subjects at the July 26 meeting.On the issue of union security, it is patent that by the thirdmeeting the Union had brought out and repeatedall its mainargumentsfor a union-security clause, i.e , the fairness of arequirement that all unit workers should pay the union duesfor the service in representing them, whether actual membersof the Union or not Throughout the sessions, according toMolony, Respondent stood fast on the "principle" that itwould never agree to anything which might force employeesto join the Union. Its position of this had hardened evenbefore the first meeting, when Respondent posted a notice inthe plant advising all employees to their rights under Section7 of the Act "to refrain from any or all of such activities,"i.e., the nght to "self-organization, to form, join or assistlabor organizations," etc., and noting that this right is re-served to employees "unless the employer has agreed to aunion shop" in a collective-bargaining agreement. This noticealso cited the prohibition of Section 8(b)(1)(A) of the Actpreventing a union from coercing employees in the exerciseof any of the rights guaranteed by Section 7 of the ActMolony explained that Respondent posted this notice of em-ployees' statutory rights because of reports that employeeshad been told they must "buy a union book" (in effect amembership card) for $7 50 a month, or pay a penalty of $50,for such "book" later or "lose their jobs." The same reportswere also the reason for Respondent's adamant refusalthroughout the negotiations to accede to a checkoff whichwill be discussed in detail below, as well as for its proposalon July 26 of a new right to discipline or discharge a workerwho tried to violate Section 7 rights of other workers. IfRespondent, as the owner of a "paternalistic" family businessin a small town in Louisiana (using its own description) hadbluntly told the Union during negotiations that it did notwant to be party to any union-security clause in effect forcingemployees, particularly older workers, into the Union be-cause it abhorred coercion and threats of the type reportedto it, its basic stand against a union shop might stronglysupport the conclusion that it was here insisting in good faithupon exclusion of both the union shop and checkoff out of asincere conviction that it should not be party to a possibleviolation of the law, based on its desire to protect funda-mental rights of employees under the Act.18However itsfailure to argue its belief in such reports, plus the repeatedblunt announcements by P. Roy Horecky to employees bothbefore and after the election that he would never have a"closed shop" "as long as I live," militates to an extentagainst such a finding.19 Molony frankly admitted in his tes-timony that he did not refer specifically in any bargainingmeeting to the reports of alleged coercion of workers by theUnion, because he did not want to upset the amiable andsmooth progress of the meetings, but there is no reason givenwhy he did not disclose that fundamental basis for rejectionof any union-security clause in the July 26 or later meetings,after realizing that the parties were approaching a deadlockon three issues and learning that a strike was imminent,particularly since he did offer a new management rightsprovision based in part on the same argument. On the otherhand, the Union still had two alternatives it could have of-fered, i.e., an agency shop or some form of maintenance-of-membership provisions, at the July 26 meeting,20 in an ef-fort to break the deadlock on union security. Its failure tomake that suggestion then or in later discussion betweenBlack and Molony indicates that the Union had hardened itsposition on a union-shop demand, with nothing less, to thesame extent that Respondent was adamant against that formof union security. This is some indication of a bona fideimpasse on that point. Nor does General Counsel's argumentthat no "self-respecting" union could be asked to forego18 It is well settled that the Act does not require concessions by either sideduring bargaining (Section 8(d)) nor the surrender of convictions or altera-tion of philosophies, provided such convictions or philosophies are not madeoperative in such manner as to foreclose bona fide consideration of bargama-ble issuesDuro Fittings Company,121 NLRB 377, 383 (1958)19The testimony of Horecky and employees indicates that in these an-nouncements he only used the term "closed shop," which was obviouslyunlawful under the Act, but his own testimony also shows he knew thedifference between a "closed" and a "union" shop, and that the Union's onlydemand was for a "union shop" hence I must conclude that his public standagainst a "closed shop" (something never demanded) could only mean toemployees that he was adamant against a "union shop," or any other typeof union security, since both types of union security involved eventualenforced membership of employees in the Union20 Black testified vaguely that at the second or third meeting, he didmention "agency shop" as a possible concession on union security, but I donot credit his story because both he and Faul testified that the strike beganin part over the demand for a "union shop," and Molony credibly deniedthe Union ever mentioned "agency shop" in the discussions This Union iswell aware of the agency shop, and has tried to get that provision in con-tracts with other employers See, for exampleDow Chemical Company,186NLRB 372, 381, 382 (1970) CHURCH POINT WHOLESALE GROCERY CO511iunion security in this modern day and age21 have any per-suasive value where, in the discussions of the issues, Molonycountered the union argument that more and more moderncontracts contain union security and checkoff, with the credi-ble argument that he knew of at least three labor contractsof the Union in that area without such clauses,22 and Blackadmitted he knew of one at least. In addition, at one point inJuly 26, Black indicated the Union might waive unionsecurity and seniority if it could get the checkoff, whichindicates that it was at that point more interested in a me-chanical checkoff to aid its financial operation than unionsecurity with its requirement of ultimate union membershipof all unit employees. These circumstances tend to weakenthe argument that Respondent took a position on unionsecurity which was so limited or arbitrary that it could onlybe intended to weaken or destroy the Union's position asbargaining agent of the employees.In opposing the checkoff, Respondent presented argu-ments premised in part on the Union's ability and duty torepresent the employees and hence to collect its own fees forservices rendered and handle its own bookkeeping, like anyother business, and in part upon the unfairness of saddlingRespondent with this duty, saying that the employer shouldtherefore not be required to act as the collection agency forthe Union. In taking this stand, Molony indicated it wasinfluenced largely by reports of coercive tactics by unionadherents against employees, designed to persuade them tosign up immediately with the Union, as found above. How-ever, Respondent's failure to cite in negotiations this funda-mental reason for its attitude (aside from public recital ofprovisions of the act protecting workers against coercive con-duct by employers and unions) raises some doubt whether itwas honestly disclosing all its basic reasons for opposing thecheckoff. Considering that P. Roy Horecky, one of the headsof the family business, who boasted his door was always openfor talk with his employees, and who talked very openly andbluntly to them before and after the election as found above,was patently very serious about protecting the rights of work-ers,mainly his older employees, under the Act, it is incrediblethat at some point in the discussions either he or Molonywould not emphasize this reason for his adamant standagainst this provision. The failure to do so tends to supportthe inference that coercion of employees was not a real reasonfor their stand and that they were not bargaining in good faithon checkoff or union securityWhile the Union presentedcounterarguments for a checkoff based on the alleged hard-ship of requiring the Union or its members to collect theirown dues, in contrast with the alleged slight inconvenience toRespondent if it merely added dues checkoff to its establishedprocedures of deducting money from paychecks for otherpurposes, Respondent did not change its position, and anapparent standoff on both issues came on July 26 However,in face of Respondent's unyielding position, the Unionbecame flexible on union security, checkoff, and seniority. Itfirst suggested it might accept the company position on unionsecurity and seniority if Respondent would accept the check-21 SeeNLR B v Reed & Prince Manufacturing Company,205F 2d 131,139 (C A 1),cert denied 346 U S 88722This statement was clearly based on his long personal experience inother negotiations in Louisiana and the Southwest, which General Counseland the Union do not questionoff.When Respondent still rejected the checkoff, the Unionthen suggested it might drop checkoff for its "strict seniority"proposal and "other language." Respondent rejected thisproposal It maintained its stand on union security and check-off during the August 1 meeting with the workers' bargainingcommittee, and in later discussions with the Union, with oneslight exception. In talking to the committee, P. Roy Horeckysuggested that Committeeman Higginbotham should act as aagent for the Union in collecting dues, which the latter re-jected. Although the record does not show whether the com-mittee reported this to the union agents later, and there is noproof that the Union in later discussions, particularly onSeptember 10, proposed as an alternative of checkoff thatunion agents, shop stewards, or other designated persons beallowed to collect dues for workers in the plant, either oncompany or nonwork time, Horecky's suggestion shows itwas in his mind as an alternative to checkoff, hence the failureof Molony in later talks with Black to broach the same or asimilar alternative to the Union as a possible means of solvingthe checkoff impasse is strong evidence that Respondent wasnot disposed then or earlier to make some overture towardthe Union in an effort to resolve the dispute. I recognize it isnot usually the obligation of the employer to make sugges-tions on a matter which is basically a union problem andresponsibility, and that refusal by an employer to aid a unionby acceding to a checkoff of dues is not sufficient, standingalone, to permit an imputation of intent to frustrate finalagreement, but this is true only if the refusal is supported byreasons of substance which are advanced in good faith and tofurther legitimate business interests, while indicating that itstill retains an open mind on the issue.23 Hence, where theUnion had displayed a disposition to be flexible and makeconcessions on the deadlock issues, and Respondent itselfindicated to the workers that it had in mind a possible alter-native to the checkoff, at least it was incumbent upon Re-spondent, as evidence of its good faith, to broach the alterna-tives formally to the Union after July 26, when the latterquestioned its present stand, if it were sincere in its desire toresolve this issue, as well as others, in any effort to reach afinal agreement Its failure to do so in any of Molony's latertalks with Black or through Molony or P. Roy Horecky inthe September 10 meeting is further evidence of its lack ofdesire to reach an agreement in good faith. This conclusionis further strengthened by examination of remarks and con-duct of P. Roy Horecky before, during, and after the threebargaining sessions.24His repeated remarks to workers thathe would never give any "closed shop" (meaning any form ofunion security) or the checkoff "as long as I live," and hispointed remarks to Faul and Higginbotham that he wouldonly give benefits to the workers, not to the Union, and thathe felt the Union was of such little consequence that it could23McLane Company, Inc,166 NLRB 1036, 1042 (1967),Roanoke Iron& Bridge Works, Inc,160NLRB 175, 180, 181,AmericanOilCompany,164 NLRB 36, 38, 39,Standard Trucking Company,183 NLRB564 (1970)24 It is well settled that a determination of good faith or lack of it normallymust rest on inferences drawn from more or less persuasive manifestationsof the employer's state of mind, so that the Board must examine the em-ployer's conduct as a whole, including previous relations between the par-ties, antecedent events explaining behavior at the bargaining table, and thecourse of the negotiationsNL R B . v Truitt M f g Co,351 U S 149,155-157 (1956) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIbe bribed or bought off, as well as his and Molony's repeatedclaim that Respondent would never act as the collectionagency for the Union, strongly indicate that Respondent wastreating the Union, not as the certified bargaining agent of theworkers, but as an interloper seeking to gain some advantagefor itself, in any dealings between Respondent and its em-ployees This attitude ignored the fact that Respondent wasin fact and in law dealing with the employees themselves,when it talked to the Union as their bargaining agent. Thisis strong indication of bad-faith bargaining, for in effect Re-spondent was announcing to the employees, during and afterbargaining, that, while it would give them benefits as work-ers, it would not consider a grant of certain union-securityand financial mechanical aides which they wanted, becausetheywere asking for them through their bargainingagent.25Considering the totality of its conduct vis-a-vis theemployees and their chosen agent before, during, and afterthe active negotiations, I am constrained to conclude thatRespondent's longstanding attitude of hostility toward theUnion, including its blunt threats of reprisal against the em-ployees because of their adherence to the Union, even afterthe election, pervaded and controlled its attitude in bargain-ing in its adamant opposition to both union security and thecheckoff, and that such attitude was a primary cause of theimpasse reached on both issues. In this respect, Respondentfailed to meet its obligation to bargain in good faith with theUnion in violation of Section 8(a)(5) of the Act.Further support for this conclusion is found in Respon-dent's dealings with the Union on the seniority issue. At thefirstmeeting Respondent explained in detail cogent businessreasons for its desire to continue to have all personnel changesgoverned by merit alone. It gave other cogent reasons in fulldiscussion of the issue on July 26. After the Union gave itsfirst and only responsesuggestingtrialperiods for seniorworkers promoted or transferred to vacant jobs, Respondentresponded with equally cogent arguments against a possibleunending series of trial-and-error periods with successive sen-ior workers. The Union indicated it would back down fromstrict seniority if Respondent agreed to protect present jobholders whenever it exercised any of its agreed managementrightsRespondent's reply was that the proposals of bothsides would never prevent removal or transfer of a worker, ifhe was not qualified It is patent that the Union was far fromadamant on its basic or later seniority provisions when itoffered to drop seniority and union security for the checkoffIn view of its flexibility on seniority, I cannot agree withGeneral Counsel that the "self-respecting union" argumentapplies here, but I do conclude that its willingness to makea substantial compromise on seniority in return for the check-off left an opening for Respondent, which was adamantagainstcheckoff throughout, to explore and possibly offersome middle course on handling of promotions and othertypes of personnel changes, such as consideration of seniorityas one of many factors in deciding on a personnel change, stillleaving the decision to Respondent, but making it reviewablemore or less through the grievance procedure. There wasalways a possibility that if offered such a proposition theUnion might be induced to drop the checkoff entirely, whichwas clearly far more important to the Horeckys than in-b25Kayser-Roth Hover.- Co,176 NLRB 999, 1000, 1001 (1969)creased wages and other subjects on which Respondent hadmade concessions.26While Respondent was at no time re-quired during bargaining to offer or agree to any procedureon either union security or checkoff which would place aburden or added work on it which it sincerely felt should behandled only by the Union for its own benefit as agent of theworkers, Respondent was not thereby prevented from prof-fering suggestions similar to that of Horecky which mightmake it easier for the Union to do its own membership re-cruiting and collect its own dues, while not placing any bur-den upon Respondent or its business operation If Molony didnot already know of such alternatives from his long experi-ence in collective bargaining,I am sure ideas along that linewere available from mere perusal of the myriad of collective-bargaining cases which have been decided by the Board andreviewed by the courts over the past 35 years. The merereading of Horecky's suggestion to the committee in his tes-timony suggests several variations of his idea which might beacceptable to Respondent and the Union after discussion, butof course neither this Judge nor the Board can substitute itsideas or judgment for that of the parties in the course ofbargaining.27Respondent's failure in these circumstances tomake some reasonable effort in some direction to composetheir differences on this issue as well as checkoff is a substan-tial indication of its failure to bargain in good faith on bothsubjects 25Additional indicia of Respondent's bad-faith bargaining onall three issues appears in its dealing with the Union and theworkers after July 26. In talking to the Federal mediator onAugust 13 and 27, Molony apparently failed to indicate Re-spondent had a suggestion for the Union of the checkoff issuewhich might bear fruit in resumed bargaining, but insteaddiscouraged entry of the mediator into the negotiations on theground of a continuing impasse, although he well knew theUnion had been flexible on union security and checkoff at theJuly 26 meeting, and he must have known of Horecky'ssuggestion on checkoff to the committee on August 1. Thissupports the inference that Respondent was at this pointtrying to maintain the fiction of a genuine impasse in orderto avoid furtherbargaining meetings.Although Respondentagreed to the September 10 meeting after the Union indicateditwas "now flexible," at that meeting Molony indicated nochange in the company position, and while Horecky waspresent at that meeting, neither he nor Molony repeated thesuggestion on checkoff procedure which had been made pri-26 According to Molony,Respondent's strategy on this issue,based on hislong experience in bargaining with this Union,was to start negotiations witha seniority proposal most favorable to present company operations, and stayas close to that position as possible in this negotiation,knowing that in futurenegotiations the Union would continually try to tighten the seniority provi-sions of any contract, usually seeking new limitations as a last concessionfrom the employer before it would finally settle on a contract,and that astime went on the Union usually tried to graft new limitations on companymovement of workers, until the seniority provisions became very com-plicated and unwieldy,usually more productive than not of more disputesunder the grievance procedureWhile this strategy is not argued as indica-tive of bad faith, it still did not preclude Respondent from offering someconcessions,however minor,as an indication of flexibility on the main issue,without prejudice to its position in future negotiations27 The Board may not,directly or indirectly, compel concessions or other-wise sit in judgment on the substantive terms of collective-bargaining agree-mentsNL R B v American National Insurance Co,343 U S 395, 40428NLRB v Reed & Prince Manufacturing Co,205 F 2d 131, 134 135(GA 1) CHURCH POINT WHOLESALE GROCERY CO.513vately to the committee on August 1. I must conclude thatRespondent deliberately kept silent on this suggestion, inorder to maintain the impasse which it had been instrumentalin creating and thus avoid further fruitful bargaining, not-withstanding its realization that the Union was willing tomake concessions on the three deadlocked issues. This wasfurther clear indication of "surface" or "sham" bargaining inbad faith in violation of the Act.29D. Eventsduring andafter the StrikeThe strike began at midnight on August 20, and endedAugust 29 During its course, the Union had up to six picketson duty daily 12 hours on two shifts at the liquor warehouseon Main Street, Opelousas, and in front of the grocery ware-house on Rayne Highway, with some at its back gate and theloading dock and garage. The grocery warehouse is locatedabout three long blocks from Main Street and the liquorwarehouse.P.Roy Horecky admits that on various occasions duringthe strike he told picketing employees that Respondent would"never have a closed shop or checkoff as long as I live."Although he admits he knew the difference between a "closedshop," which is illegal under the Act, and a "union shop"(which was legal) and he also knew from the negotiations thatthe Unionwas askingonly for the "unionshop,"his tes-timony also indicates that he was equating the two forms ofunion security both in negotiations and in remarks to strikers.I find that his remarks to the strikers were coercive because,when stated in those terms without explanation, they tendedto demonstrate to workers the futility of further negotiationson that issue,as well as an adamant and apparent unreason-ing attitude on it, which is some evidence of bad-faith bar-gaining.Ifind that Respondent thereby violated Section8(a)(1) and(5) of the Act.On theeveningof August 21, P Roy Horecky told strikerJohn Bihm in the presence of Faul and Higginbotham that hewas surprised a man of Bihm's long tenure would be on strike.Bihm replied he was just out there, like the other workers.Horecky commented that the company retirement policy costit about $100,000 a year, but that "now that you are on strike,you lost it." Horecky then asked Higginbotham if he thoughtthe strike was doing any good. Higginbotham replied "Wedust have to wait and see." Horecky then told a group ofstrikers standing there that he felt sorry for them, that "these2 guys (including Committeemen Faul and Higginbotham),are making all the money while you are out here not collect-ing a damn thing," that the Union was paying the two com-mitteemen to be out on strike. Faul denied this. Horecky thenasked the workers present if they wanted to return to workthe next day. Higginbotham replied that he would "if yougive us what we want." Horecky said "Hell, no, and as to theclosed shop you will never have it as long as I live, I will sellthe plant, lock it up, and close it down before I will give youthat."30 I find that Respondent made coercive threats violat-ing Section 8(a)(1) of the Act in Horecky's statement to Bihm29 In reaching the above conclusions, I have carefully studied other cita-tions of authority by Respondent, and its arguments based thereon, but findsuch authorities either inapposite on the facts or not inconsistent in law withthe legal conclusionsIhave reached30 These facts are found from uncontradicted testimony of Faulthat he had lost his retirement benefit by engaging in theconcerted activity of a strike, his disparagement of the twocommitteemen as alleged paid and favored union members incontrast with other strikers," and his threat to sell and closehis plant beforegiving intothe Union on the "closed shop"(which in light of the Union's demands patently meant a"union shop"). These remarks further impressed on theworkers the futility to try to secure that form of unionsecurity through the Union, and were additional indicia ofRespondent's bad-faith bargaining, in violation of Section8(a)(5).About 6 p.m. or later on August 24, Salesman Carl Guidryand General Manager Richard Horecky returned to the liq-uor warehouse in a truck after making deliveries of merchan-dise to customers. They drove the truck openly through thepicket line when leaving and returning. After parking it onreturn, both men then got into their cars to drive out of theplant yard and go home Guidry drove out first. As he droveaway from the plant along Main Street toward Rayne High-way, striker Cary LeJeune started his car parked on MainStreet opposite the plant and followed Guidry. Horecky sawhim take off after Guidry, so he drove'his own car out andfollowed LeJeune He caught up with LeJeune at the trafficlight at the intersection of Main and Rayne Highway, andsaw him make a right turn to follow Guidry who was alreadydriving along Rayne Highway. When Guidry turned left onVoitier Street to proceed toward his home at the end of thatstreet, LeJeune followed him with Horecky close behind. OnVoitier Guidry deliberately slowed and pulled off the road tosee what LeJeune would do, and the latter also slowed andpulled off, then swerved out and passed Guidry, driving to astop sign at the corner of Keller Street. As Guidry drove upbehind him, LeJeune turned left on Keller and drove back inthe direction of Main Street. Guidry continued across theintersection to his home at the end of the dead-end street, andparked his car outside his home. As he did so, Horecky droveup, after watching LeJeune turn left on Keller, picked upGuidry in front of his home, and then drove back downVoitier, turned right on Keller and parked in a driveway ata point where they could watch for LeJeune's car. Shortly,they saw LeJeune turning left off Keller, driving back toRayne Highway and left along it to Voitier, where he turnedleft, continued to Keller and crossed it, going toward Gui-dry's house. Horecky followed along Keller and turned intoVoitier where they saw LeJeune drive into Guidry's drivewayand turn around to come back down Voitier. As he did so,Horecky pulled up and blocked LeJeune's car with his.Both men got out, approached LeJeune's car and Guidryasked what LeJeune was doing driving into a driveway on adead-end street. LeJeune replied he thought it was a throughstreet, but started to turn around when he saw it was a deadend.Guidry cursed at LeJeune, asking "this is the secondtime you came around, what are you doing around myhouse?" LeJeune said he thought he was driving toward thewholesale grocery warehouse. Guidry said LeJeune knew thewarehouse was not on Voitier Street, that he had lived inChurch Pointlong enoughto know that. Guidry then said he31This type of remark is coercive because it tends to divide union mem-bership by indicating to some members that the Union practices favoritismtoward others, . 514DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not know what his intentions were, but "if you haveanything against me,take it out on me," that he did not wantLeJeune to "messaround my house with my family or any-thing like that,"and if he caught LeJeune in the neighbor-hood again,he would blow his head off. At thesame time,he pulled a pistol out of a case he was carrying and waved ittoward LeJeune.One or both men then began to open the cardoor, and LeJeune said, if they laid a hand on him, theywould be sorry. Horecky then said LeJeune was a stupid,ignorant little bastard,who would take orders from Faul andHigginbotham and was too stupid and young to know anybetter.LeJeune said something about going back to work thatnight,and Horecky replied that it was no use for him to comeback, that he was "finished." Both men then got intoHorecky's car and drove away. LeJeune drove off, wentto the grocery warehouse to check on the picket linethere, and then drove to the home of a girl friend."General Counsel argues that the remarks and actions ofGuidryconstituted coercive threats ofbodilyharm and ac-tual verbal abusetoward LeJeune. Although LeJeune testi-fied he left the liquor warehouse at the same time as Guidryin order to drive to the grocery warehouse and check onpickets there, on orders of Faul, I do not credit him, but amconvinced he was deliberately and closely following Guidryto see where he was going or for a possibly more sinisterreasonHis takeoff right after Guidry left the warehouse,close following almost to his home, and turning off shortlybefore reaching the house to get back on Voitier Street again,directly away from rather than toward the grocery ware-house, convinces me that he deliberately started out to dogGuidry all the way to his home, was scared off by Guidry'sstopping movement on Voitier Street,and then circled backto continue down to his house His shortest and simplestroute to the grocery warehouse was along Rayne Highwayfrom Main Street, and I do not credit his explanation that hewas mixed up because he did not know the streets,and wastrying to find some back road into the grocery warehousegrounds, for he had worked for Respondent almost a year andmust have been familiar with the location of both warehouses,if not with the whole street system of Church Point Hence,both Guidry and Horecky had good reason to believe fromhis close following of Guidry that he was doing so deliber-ately and with some intent connected with the strike andGuidry's continual crossing of the picket line.It follows thatwhen Guidry accused him of loitering around his home andwarned him to stop it,even with verbal abuse, I do not thinkGuidry wasengagingin any more than the type of rough freespeech which has long been associated with strike activity andwhich the Board has often condoned as "animal exuberance"when coming from striking employeesHowever, whenGuidry pulled out a gun and pointed it toward LeJeune toemphasize his point,and one of them began to open the door,this overt action was well calculated to put LeJeune in fearof bodily harm,and since it came when he was engaging ina form of surveillance or tracking by auto which is commonin strike situations,I conclude that the plain threatof physi-cal harm was coercive and violative of Section 8(a)(1) of the31 These facts are found from a composite of credible testimony of Ho-recky, Guidry, and LeJeune, plus documentary proof Testimony of any ofthe three in conflict therewith is not creditedAct. Horecky also added a coercive threat when he advisedLeJeune he was "finished" and need not try to return towork,as it is well settled that discharge of a stnker,whetherengaged in an economic or unfair labor practice strike, forsuch concerted activity, violates the Act.33Imake no finding of violation of the Act by Respondentfrom:(1) Events on August 27 at the picket line involving stnkerHigginbotham and Salesman Link Delahoussaye, as to whichthere was conflicting testimony about a verbal argument be-tween the two involvingan accusationby Delahoussaye thatHigginbotham was in some way responsiblefor themysteri-ous theft of a gun from Delahoussaye's car.Whatever thefacts and their implications,the record shows only that Dela-houssaye at the time was only a salesman and buyer forRespondent,without any indicia of supervisory authorities orduties. There is no proof that his remarks and conduct on thisoccasion occurred in the presence of or was approved byofficials of Respondent.Hence, Respondent is not responsiblefor his conduct. I recommend dismissal of paragraph 14 ofthe complaint dealing with this incident.(2) Remarks of Plant Security Guard David Wimberly toHigginbotham on the picket line on August 28, when hewarned him he would hold him responsible, as apparent headof the stnkers and union members, for anonymous threaten-ing telephone calls to Wimberly's wife at their home At thetime Wimberly was a retired former law enforcement officialwho was working temporarily for Respondent during thestrike as security guard at the grocery warehouse.He had noemployees working under his supervision, and there is noproof that he had any supervisory authority, hence Respond-ent is not responsible for his remarks to Higginbotham,whether or not they may have had implications of coercion.Irecommend dismissal of paragraph 15 of the complaintdealing with this incident.(3) The conduct of Robert Voitier, Jr., during the strike,in driving his automobile out of the grocery parking lot lateone afternoon, and skidding it as he braked to a stop beforecrossing the sidewalk into the public street,to allow a car topass by. As he stopped no picket was in front of him, andCommitteeman Faul was talking to stnkers nearby. Faulaccused him of driving too fast, and Voitier cursed at him.Faul admitted neither he nor any pickets were in the path ofthe car when Voitier braked it to a stop. This incident is notcharged in the complaint nor argued by General Counsel inhis brief.E The Treatmentof StrikingEmployeesOn August 30, Black had a conference with P. Roy Ho-recky in the latter's office, in which he told Horecky thepickets had been removed, and all the strikers were offeringunconditionally to return to work Horecky replied that hewould not take back Higginbotham and Faul,saying he didnot think they wanted to return, as they had not told him theydid. Black replied both had been on the picket line,and thisindicated they wanted to return after the strike, and Blackwas now unconditionally requesting their return to workBlack also told Horecky it was a mistake for Respondent to33RivieraManor Nursing Home, Inc, supra CHURCH POINT WHOLESALE GROCERY CO.515lose their long experience, that Horecky should reconsider.Horecky replied that he had made up his mind and hadreplaced them in the plant Black asked about recall of Sen-nett, the other committeeman, and Horecky said he wouldhave to consult his brother Conrad about him, because Sen-nett worked in the grocery warehouse, of which Conrad waspresidentWhen warehouse helpers LeJeune and Doucet applied toP Roy Horecky for their jobs on August 29, he told each hehad been replaced. Before the strike Respondent employedsix to eight helpers, but only one or two worked during thestrike.A new helper, one Janisse, was hired August 24, osten-sibly to replace LeJeune. He quit 4 or 5 days after the strikeended, but Respondent made no attempt to recall LeJeunethereafter.During the strike, John Brasseaux and his son, Jimmy,picketed part time. In this period Conrad Horecky told Er-lene Bellard that John Brasseaux and Arceneaux would"have no problem," they could return to work any time, astheir jobs were still open. While talking to Bellard, P. RoyHorecky came in and overheard the above remarks, and in-terjected "Not Jimmy, he does not have any job here, he wenttoo far " Jimmy Brasseaux left town right after the strikeended, but when he returned on August 31, he had a letterfrom Respondent advising that he had been replaced BothJohn Brasseaux and Arceneaux were recalled to work.When striker Theresa Malbrough applied for her job onAugust 29, Conrad Horecky told her she had been replaced,but if that person did not meet company standards, he wouldletMalbrough know. She has never been recalled.Committeeman Sennett was told by his foreman after thestrike that he had been replaced. One Walter Chavis replacedhim during the strike. Sennett was recalled to work Novem-ber 19, after Chavis had quit.On September 7 the Union sent Respondent a letter for-mally making an unconditional offer of return to work onbehalf of Jimmy Brasseaux, ArchieBrinkman,Nolan Cor-mier,Joseph R. Doucet, John Milton Faul, Paul Higginbo-tham, Cary LeJeune, Theresa Malbrough, and Edward J.Sennett. Respondent did not reply.3aI find that Respondent violated Section 8(a)(1) of the Actby the remark of P. Roy Horecky, indicating to Bellard thatJimmyBrasseauxwould not be recalled because "he went toofar," which could only refer to his strike activitiesAs I have found that Respondent violated Section 8(a)(5)of the Act by its failure to bargain in good faith on unionsecurity,checkoff, and seniority, on which its conductcreated an impasse, and that the employees went on strikebecause of that impasse, it follows that the strike of August21 was an unfair labor practice strike. It is well settled thatsuch strikers are entitled to immediate reinstatement to theirformer jobs, upon unconditional application for reinstate-ment, and that the employer must remove, if necessary, anyreplacements hired during the strike;35 and, when Respond-ent failed to reinstate nine such strikers named above after the34The abovefacts are found from uncontradicted testimony of somestrikers involved,Black, Richard Horecky, and documentaryproof I do notcredit conflicting testimonyof P RoyHorecky, in light of his admissionsof other coercive remarks found above35Federal Pacific Electric Company,203NLRB571 (1973),AmericanSteel BuildingCompany,inc, 208 NLRB900 (1974)Union madean unconditionalrequest forreinstatement ontheir behalf on August 30, Respondent discriminatedagainstthem in violation of Section8(a)(3) and(1) of the Act.36CONCLUSIONS OF LAW1.By questioning employees regarding their union senti-ments and activities; telling them that they would get morebenefits directly from Respondent than through the above-named Union, that Respondent would never have a union inits plants, that, if the Union was voted in, it would never grantthe employees any form of union security, that they shouldleave the Union alone, else it would get them in trouble, thatRespondent would buy off the Union if it was voted in, andthat employees would lose their jobs or benefits if they wenton strike for the Union or assisted it otherwise, encouragingemployees and relatives of employees to induce employees tovote against the Union; advising employees it would sell thebusiness if the Union came into its plants, and that, if theyvoted for the Union, they would suffer reprisals, Respondenthas'coerced and restrained employees in the exercise of rightsguaranteed to them by Section 7 of the Act, therebyengagingin unfair labor practices affecting commerce within the mean-ing of Sections 8(a)(1) and 2(6) and (7) of the Act2.By failing and refusing on and after July 26, 1973, tobargain in good faith to the extent found above with theUnion as the exclusive representative of all production andmaintenance employees of Respondent at its Church Pointwarehouses, including shipping clerks, warehousemen, help-ers, truckdrivers, mechanics, bottling department employees,maids, and bottling and shipping supervisors, but excludingalloffice clerical employees,salesmen,professional em-ployees, guards, assistant grocery manager, and all supervi-sors as defined in the Act, Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(5) and 2(6) and (7) of the Act.3By advising employees during negotiations with theUnion and during a strike that Respondent would never grantany form of union security, to their Union, but would sell orclose up the business before doing so; advising them that theylost present benefits by striking and by disparaging theirUnion by charging it discriminated against its members bypaying employee striker leaders but not the striking employeemembers; and threatening strikers with physical harm fromweapons while they engaged in apparent protected, concertedactivities,Respondent engaged in unfair labor practices af-fecting commerce in violation of Sections 8(a)(5) and (1) and2(6) and (7) of the Act..4.By discharging employees because they went on strikefor the Union, and failing and refusing to reinstate unfairlabor practice strikers upon their unconditional offer to re-turn to work, thereby discriminating in regard to the tenureof employment of employees, Respondent has engaged inunfair labor practices affecting commerce within themeaningof Sections 8(a)(3) and (1) and 2(6) and (7) of the Act.5.The strike which began on August 21, 1973, was fromits inception an unfair labor practice strike36 Sweeney & Co.,176 NLRB 208, 212, 213 (1969),LTVElectrosystems,Inc,169 NLRB 532, 534 (1968) 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with its operations described in sec-tion I,above, have a close,intimate and substantial relation-ship to trade,traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceIV THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. The unfair labor practicesfound include a variety of threats of discharge, deprivation ofbenefits,and other reprisals for union activity,conduct cal-culated to impress upon employees the futility of choosing theUnion as bargaining representative,followed by bad-faithbargaining with that representative,and discharge of andrefusal to reinstate unfair labor practice strikers, all of whichstrikes at the fundamental purposes and objections of the ActI shall therefore recommend a broad order.As I have found that Respondent violated the Act by itsrefusal to bargain in good faith with the Union as the exclu-sive bargaining representative of its employees in the appro-priate unit described above, I will recommend that it be or-dered to bargain collectively,upon request,with the Unionas such representative and, if an understanding is reached,embody such understanding in a signed agreement.The record shows that Respondent's bad-faith bargainingstemmed from its continued desire to delay and defeat theUnion's attempts to bargain for the employees,despite itscertification as bargaining agent.As over 10 months havepassed since it achieved that status by certification of May 10,1973, and even assuming compliance with the Order I recom-mend,little time remains in the certification year for resump-tion of bargaining.Hence, I shall recommend that the certifi-cation year be extended through 1 year after Respondentbegins bargaining in good faith.American Steel BuildingCompany, Inc., supra.As Respondent has unlawfully discharged certain strikers,and refused to reinstate certain unfair labor practicestrikers' after their unconditional offers on August 30 toreturn to work,I shall recommend an appropriate order forimmediate reinstatement of all of these strikers who have notalready been reinstated.I will also recommend that Respond-ent make each of said strikers,and any others who have beenreinstated, whole for any loss of pay they may have sufferedby reason of Respondent's refusal of reinstatement,accordingto the usual formula set forth inF. W. Woolworth Company,90 NLRB 289(1950), with interest at 6 percent per annumon any sums payable, perIsis Plumbing & Heating Co.,138NLRB 716 (1962). The backpay period for each striker notyet reinstated will run from August 29, 1973, to the date ofRespondent's unconditional offer of reinstatement.For anystrikers already reinstated,itwill run from August30, 1973,to the date of their actual reinstatement[Recommended Order omitted from publication.]37 Jimmy Brasseaux,Archie Brinkman, Nolan Cormier,Joseph RodneyDoucet,John Milton Faul, Paul Higginbotham,Cary LeJeune,TheresaMalbrough,and Edward J Sennett